                       UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



DELINY S.,                               No. CV 17-06328-DFM

          Plaintiff,                     MEMORANDUM OPINION AND
                                         ORDER
             v.

NANCY A. BERRYHILL, Deputy
Commissioner of Operations,
performing duties and functions not
reserved to the Commissioner of
Social Security,

          Defendant.



      Deliny S. (“Plaintiff”) appeals the Commissioner’s final decision
denying her applications for Supplemental Security Income (“SSI”) and
Disability Insurance Benefits (“DIB”).1 The Commissioner’s decision is
affirmed and this matter is dismissed with prejudice.
                                BACKGROUND
      On May 1, 2015, Plaintiff protectively filed applications for SSI and
DIB, alleging disability beginning January 12, 2015. See Dkt. 20,

      1
       The Court partially redacts Plaintiff’s name in compliance with Federal
Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the
Committee on Court Administration and Case Management of the Judicial
Conference of the United States.
Administrative Record (“AR”) 131-42. After being denied on July 10, 2015,
Plaintiff timely requested and received a hearing before an Administrative Law
Judge (“ALJ”) on January 26, 2017. See AR 70-89, 95-124. At the hearing, the
ALJ heard testimony from Plaintiff, an impartial medical expert, and an
impartial vocational expert (“VE”). See AR 27-48.
      On March 9, 2017, the ALJ issued an unfavorable decision finding
Plaintiff not disabled. See AR 13-26. The ALJ determined that Plaintiff had
the severe impairments of right carpal tunnel syndrome, hypertension,
migraine headaches, and acid reflux. See AR 19. The ALJ found that Plaintiff
retained the residual functional capacity (“RFC”) to perform light work with
the following limitations: could lift/carry 20 pounds occasionally and 10
pounds frequently; could stand/walk/sit for 6 hours in an 8-hour workday;
and could frequently reach, handle finger, and feel. See AR 19-20.
      Based on the evidence of record, the ALJ determined that Plaintiff had
acquired work skills from past relevant work that were transferrable to other
occupations with jobs existing in significant numbers in the national economy,
including short order cook, Dictionary of Occupational Titles 313.374-014. See
AR 22. Accordingly, the ALJ determined that Plaintiff was not disabled within
the meaning of the Social Security Act. See AR 22-23.
      The Appeals Council denied review of the ALJ’s decision, which
became the final decision of the Commissioner. See AR 1-6. This action
followed. See Dkt. 1.
                                  DISCUSSION
      Plaintiff contends that the ALJ’s decision is not supported by substantial
evidence given the new medical evidence submitted to the Appeals Council.
See Dkt. 26, Joint Statement (“JS”) at 4.
      When Plaintiff requested Appeals Council review of the ALJ’s decision,
she submitted a brief with additional evidence: a physical residual functional


                                       2
capacity questionnaire completed by Dr. Jaz S. Chu on June 7, 2017. See AR
231-32, 327-29. The Appeals Council found that “this evidence does not show
a reasonable probability that it would change the outcome of the decision. We
did not consider and exhibit this evidence.” AR 2.
      As other courts have pointed out, the Appeals Council’s statement is
ambiguous, i.e., it is not clear how the Appeals Council determined that the
new evidence would not impact the outcome while simultaneously not
considering it. See, e.g., Mayeda-Williams v. Comm’r of Soc. Sec. Admin.,
No. 18-0009, 2019 WL 157918, at *5 (D. Ak. Jan. 10, 2019) (describing
Appeals Council’s statement as “ambiguous” but assuming it considered the
new evidence); West v. Berryhill, No. 18-00092, 2019 WL 362259, at *5 (D.
Haw. Jan. 29, 2019) (remanding to avoid speculating “whether and/or [to]
what extent the Appeals Council assessed [the new evidence]”).
      Like Mayeda-Williams, the Court believes that the Appeals Council’s
explanation most plausibly means that it considered Dr. Chu’s questionnaire
and determined that it would not change the outcome of Plaintiff’s case. See 20
C.F.R. § 404.970(a)(5) (2019) (stating that the Appeals Council will review a
case if it receives additional evidence that is new, material, relates to the period
on or before the hearing decision, and provides a reasonable probability that
the outcome of the hearing decision would change). “[W]hen the Appeals
Council considers new evidence in deciding whether to review a decision of
the ALJ, that evidence becomes part of the administrative record, which the
district court must consider when reviewing the Commissioner’s final decision
for substantial evidence.’” Decker v. Berryhill, 856 F.3d 659, 664 (9th Cir.
2017) (quoting Brewes v. Comm’r of Social Sec. Admin., 682 F.3d 1157, 1163
(9th Cir. 2012)).
      The Court concludes that the ALJ’s decision is supported by substantial
evidence because Dr. Chu’s questionnaire was unlikely to change the outcome


                                         3
of this case. Dr. Chu opined that Plaintiff had significant limitations due to
osteoarthritis of the knees and carpal tunnel syndrome. See AR 327-29. But
Plaintiff alleged disability with an onset date of January 12, 2015, and there is
no mention of knee problems in either Plaintiff’s disability application or
hearing testimony. See AR 27-48 (testifying as to carpal tunnel syndrome and
migraines), 164 (listing right arm problems, high blood pressure, anxiety, and
acid reflux). In addition, it is unclear on what diagnostic studies Dr. Chu
relied: the interpreting clinician found the nerve conduction study included in
the record to be “mildly abnormal” and “quote close to normal.” AR 262, 286.
The few records from Dr. Chu refer to Plaintiff’s “stable” carpal tunnel and
there is no evidence of any significant findings. See AR 291, 301, 304-05.
Consequently, the ALJ’s finding of nondisability is supported by substantial
evidence.
                                  CONCLUSION
      For the reasons stated above, the decision of the Social Security
Commissioner is affirmed and this action is dismissed with prejudice.



Date: March 19, 2019                         ___________________________
                                             DOUGLAS F. McCORMICK
                                             United States Magistrate Judge




                                        4
